


109 HR 6195 IH: 10,000 Trained by 2011

U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6195
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2006
			Mr. Wu introduced the
			 following bill; which was referred to the Committee on Science
		
		A BILL
		To authorize the National Science Foundation to award
		  grants to institutions of higher education to develop and offer education and
		  training programs.
	
	
		1.Short titleThis Act may be cited as the
			 10,000 Trained by 2011
			 Act.
		2.FindingsThe Congress finds that—
			(1)the National Science Foundation has long
			 been a government leader in strengthening our Nation’s information
			 infrastructure;
			(2)as automation and digitization penetrate
			 additional industries, they will need to draw heavily on the expertise of
			 researchers funded by the National Science Foundation for the collection,
			 processing, and utilization of information;
			(3)the National
			 Science Foundation’s basic research, demonstrations, and curriculum development
			 assistance are all required to help make sure industry has the knowledge,
			 procedures, and workforce necessary to take full advantage of advanced
			 communications and information technology;
			(4)information management is growing in
			 importance with projected growth of 49 percent by 2010 in some major sectors
			 related to biology; and
			(5)no systematic plan exists for designing and
			 implementing systems and information tools and for ensuring that major segments
			 of the United States workforce can make the transition to the information
			 age.
			3.DefinitionsIn this Act:
			(1)DirectorThe term Director means the
			 Director of the National Science Foundation.
			(2)InformationThe term information means
			 information in those segments of the United States economy where the Federal
			 Government plays a significant role and where a transition is underway to the
			 use of digital data.
			(3)Institution of
			 higher educationThe term
			 institution of higher education has the meaning give that term
			 in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
			4.National Science
			 Foundation research
			(a)Grants
				(1)In
			 generalThe Director, in consultation with the heads of other
			 Federal agencies as appropriate, shall award grants for basic research on
			 innovative approaches to improve information systems. Research areas may
			 include—
					(A)information
			 studies;
					(B)population
			 informatics;
					(C)translational
			 informatics; and
					(D)data security,
			 integrity, and confidentiality.
					(2)Merit Review;
			 CompetitionGrants shall be
			 awarded under this section on a merit-reviewed, competitive basis.
				(3)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the National Science Foundation to carry out
			 this subsection—
					(A)$3,500,000 for
			 fiscal year 2008;
					(B)$3,600,000 for
			 fiscal year 2009;
					(C)$3,700,000 for
			 fiscal year 2010; and
					(D)$3,800,000 for
			 fiscal year 2011.
					(b)Informatics
			 research centers
				(1)In
			 generalThe Director, in consultation with the heads of other
			 Federal agencies as appropriate, shall award multiyear grants, subject to the
			 availability of appropriations, to institutions of higher education (or
			 consortia thereof) to establish multidisciplinary Centers for Informatics
			 Research. Institutions of higher education (or consortia thereof) receiving
			 such grants may partner with one or more government laboratories, for-profit
			 institutions, or nonprofit institutions.
				(2)Merit review;
			 competitionGrants shall be awarded under this subsection on a
			 merit-reviewed, competitive basis.
				(3)PurposeThe
			 purpose of the Centers shall be to generate innovative approaches in
			 information by conducting cutting-edge, multidisciplinary research, including
			 in the research areas described in subsection (a)(1).
				(4)ApplicationsAn
			 institution of higher education (or a consortium thereof) seeking funding under
			 this subsection shall submit an application to the Director at such time, in
			 such manner, and containing such information as the Director may require. The
			 application shall include, at a minimum, a description of—
					(A)the research
			 projects that will be undertaken by the Center and the contributions of each of
			 the participating entities;
					(B)how the Center will promote active
			 collaboration among professionals from different disciplines, such as
			 information technology specialists, scientists and other professionals in
			 fields transitioning to dependence on digital information, administrators, and
			 social science researchers; and
					(C)how the Center
			 will contribute to increasing the number of information researchers and other
			 professionals.
					(5)CriteriaIn
			 evaluating the applications submitted under paragraph (4), the Director shall
			 consider, at a minimum—
					(A)the ability of the
			 applicant to generate innovative approaches to information and effectively
			 carry out the research program;
					(B)the experience of
			 the applicant in conducting research in the information field, and the capacity
			 of the applicant to foster new multidisciplinary collaborations;
					(C)the capacity of the
			 applicant to attract and provide adequate support for undergraduate and
			 graduate students to pursue information research; and
					(D)the extent to
			 which the applicant will partner with government laboratories or for-profit or
			 nonprofit entities, and the role the government laboratories or for-profit or
			 nonprofit entities will play in the research undertaken by the Center.
					(6)Annual
			 meetingThe Director shall convene an annual meeting of the
			 Centers in order to foster collaboration and communication between Center
			 participants.
				(7)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for the National Science Foundation to carry out
			 this subsection—
					(A)$4,500,000 for
			 fiscal year 2008;
					(B)$4,600,000 for
			 fiscal year 2009;
					(C)$4,700,000 for
			 fiscal year 2010; and
					(D)$4,800,000 for
			 fiscal year 2011.
					5.National Science
			 Foundation Information Programs
			(a)Capacity
			 Building Grants
				(1)In
			 generalThe Director, in consultation with the heads of other
			 Federal agencies as appropriate, shall establish a program to award grants to
			 institutions of higher education (or consortia thereof) to establish or improve
			 undergraduate and master’s degree information programs, to increase the number
			 of students who pursue undergraduate or master’s degrees in information fields,
			 to provide students with experience in government or industry related to their
			 information studies, and, to the extent practicable, to do so using distance
			 learning.
				(2)Merit review;
			 competitionGrants shall be awarded under this subsection on a
			 merit-reviewed, competitive basis.
				(3)Use of
			 fundsGrants awarded under this subsection shall be used for
			 activities that enhance the ability of an institution of higher education (or
			 consortium thereof) to provide high-quality information education, including
			 certification and undergraduate and master’s degree programs, and to recruit
			 and retain increased numbers of students to such programs. Activities may
			 include—
					(A)developing and
			 revising curriculum to better prepare undergraduate and master’s degree
			 students for careers in the information field;
					(B)establishing
			 degree and certificate programs in the information field;
					(C)creating opportunities in information
			 research for undergraduate students;
					(D)acquiring
			 equipment necessary for student instruction in these programs, including the
			 installation of testbed networks for student use;
					(E)providing
			 opportunities for faculty to work with State, local, or Federal Government
			 agencies, private industry, and other academic institutions to develop new
			 expertise or to formulate new information research directions;
					(F)collaborating with
			 other academic institutions or departments that seek to establish, expand, or
			 enhance these programs;
					(G)establishing
			 student internships for students in these programs at State, local, and Federal
			 Government agencies, in private industry, and in nonprofit institutions;
					(H)establishing or
			 enhancing bridge programs in information fields between community colleges and
			 universities; and
					(I)any other
			 activities the Director, in consultation with the heads of other Federal
			 agencies as appropriate, determines will achieve the purposes described in
			 paragraph (1).
					(4)Selection
			 process
					(A)ApplicationAn
			 institution of higher education (or a consortium thereof) seeking funding under
			 this subsection shall submit an application to the Director at such time, in
			 such manner, and with such contents as the Director may require. The
			 application shall include, at a minimum—
						(i)a
			 description of the applicant’s relevant research and instructional capacity,
			 and in the case of an application from a consortium of institutions of higher
			 education, a description of the role that each member will play in implementing
			 the proposal;
						(ii)a
			 comprehensive plan by which the institution or consortium will build
			 instructional capacity in information fields;
						(iii)a
			 description of relevant collaborations with State, local, or Federal Government
			 agencies or private industry that inform the instructional program;
						(iv)a
			 survey of the applicant’s historic student enrollment and placement data and a
			 study of potential enrollment and placement for students enrolled in the
			 proposed program; and
						(v)a
			 plan to evaluate the success of the proposed program, including postgraduate
			 assessment of graduate school and job placement and retention rates as well as
			 the relevance of the instructional program to graduate study and to the
			 workplace.
						(B)AwardsThe
			 Director shall ensure, to the extent practicable, that grants are awarded under
			 this subsection in a wide range of geographic areas and categories of
			 institutions of higher education.
					(5)Assessment
			 requiredThe Director, in consultation with the heads of other
			 Federal agencies as appropriate, shall evaluate the program established under
			 this subsection no later than 3 years after the establishment of the program.
			 At a minimum, the Director shall evaluate the extent to which the grants have
			 achieved their objectives of increasing the quality and quantity of students
			 pursuing undergraduate or master’s degrees in information fields. The Director
			 shall make this assessment publicly available.
				(6)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Science Foundation to carry out this subsection—
					(A)$9,000,000 for
			 fiscal year 2008;
					(B)$9,200,000 for
			 fiscal year 2009;
					(C)$9,400,000 for
			 fiscal year 2010; and
					(D)$9,600,000 for
			 fiscal year 2011.
					(b)Scientific and
			 advanced technology act of 1992
				(1)GrantsThe
			 Director shall provide grants under the Scientific and Advanced Technology Act
			 of 1992 for the purposes of section 3(a) and (b) of that Act, except that the
			 activities supported pursuant to this subsection shall be limited to improving
			 education in fields related to information.
				(2)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Science Foundation to carry out this subsection—
					(A)$7,000,000 for
			 fiscal year 2008;
					(B)$7,200,000 for
			 fiscal year 2009;
					(C)$7,400,000 for
			 fiscal year 2010; and
					(D)$7,600,000 for
			 fiscal year 2011.
					6.Report on
			 Standardization of Measures related to Digital InformationNot later than 120 days after the date of
			 enactment of this Act, the Director of the National Institute of Standards and
			 Technology shall report to the Committee on Science of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate on its efforts related to informatics, including standards
			 harmonization, research, and technical support that relates to the work of
			 standards development organizations who are developing and maintaining
			 informatics standards, and its efforts in support of executive orders related
			 to digitization and informatics. The report shall also include timetables for
			 the promulgation of information standards, a description of the major
			 challenges in reaching the point at which these standards can be promulgated,
			 efforts that should be taken to ensure that the digital information is usable
			 by scientists and researchers, and, consistent with Public Law 104–113, a
			 description of those actions that the National Institute of Standards and
			 Technology could take to ensure that these standards are both robust and
			 timely.
		
